Order denying motion to dismiss the complaint affirmed, with ten dollars costs and disbursements, with leave to defendants to answer within ten days from the entry of the order herein. If the business of the partners was conducted by means of a corporation the plaintiff may not have an accounting. (Boag v. Thompson, 208 App. Div. 132.) The complaint does not make it clear. A trial will be necessary. Lazansky, P. J., Carswell, Scudder and Davis,'JJ., concur; Kapper, J., dissents on authority of Boag v. Thompson (supra); Brock v. Poor (216 N. Y. 387), and Jackson v. Hooper (76 N. J. Eq.. 592, 598).